UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8- K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 24, 2010 MOGGLE, INC. (Exact name of registrant as specified in its charter) Delaware 333- 152050 35-2327649 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 111 Presidential Boulevard Suite Bala Cynwyd, PA19004 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (215) 463-4099 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Resignation of Board Members Effective as of February 24, 2010, Ernest Cimadamore, Fausto Paparelli, Mario Gabbrielli and Alfredo Villa resigned from the Registrant’s Board of Directors. Their decision to resign their positions did not arise or result from any disagreement with the Registrant on any matters relating to the Registrant’s operations, policies or practices, but rather as a result of the Company’s beliefthat that the Company will be required to recruit and retain Board members with increased industry knowledge, experience and/ordiversity in order to reach its next stage of development. The Company believes that all four former board members were instrumental in helping the Company reach its current level.Mr. Villa will continue to serve as the Registrant’s President and Principal Executive Officer. Mr. Cimadamore shall continue to serve as the Registrant’s Secretary and Principal Financial Officer.
